Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 11, line 1  the Applicant recites “An overmold comprising” and in lines 4-8 recites limitations for a window-overmold combination.  It is unclear if applicant is reciting “A window assembly”, see claim 1, line 1  or just the overmold.  
The phrase “the  point of joinder” in claim 11, line 5, lacks proper antecedent basis.
In claim 16, line 8, the phrase “the window” is considered to be indefinite as it is unclear if the phrase is referring to the “window assembly” recited in line 1 of claim 16 or the “a window” recited in claim 16, line 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 10 are  rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kruger et al DE 102004063509 (cited by applicant).
Kruger discloses an adjustable window assembly wherein the transition between window edge 14 and window frame is intentionally designed to be coplanar to reduce noise comprising:
(claim 1) a window (10) having a first side and a second side; and an overmold having a first side and a second side, the overmold (26)configured to receive the window such that the first and second sides of the window join in a substantially coplanar manner (see figure 6C) with the first and second sides of the overmold, respectively. Kruger in figure 6c discloses overmold 26 having a first side 04 coplanar with a first side 03 of the window and a second side 02 coplanar with a second side of the window 01. 

In regard to claim 8, Kruger discloses a channel portion at 22a connected at the end of base 2’.

In regard to claim 10, Kruger disclose the overmold extends about a periphery of the window (overmold formed about an edge of window as descried in attached mach trans) .

Claims 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauvinet et al US Patent Application Publication No. 2019/0270282.
The Sauvinet publication in figure 2 discloses an adjustable vehicle side window comprising: 
(claim 16) a window (3, 4, 5) having a first side (52) and a second side (30), the window comprising a first substrate (5) and a second substrate (4), a first side of the second substrate coupled to a first side of the first substrate, wherein first side (50) of the first substrate extends beyond the first side (42) of the second substrate (see figure 4 distance d8’ and paragraphs #134, 109, 111); and an overmold  (8) having a first side (82)and a second side (80), the overmold in abutting contact with the window (41, paragraph #124), the overmold extending onto the first side of the first substrate, and the overmold having a thickness less than the window (see figure 5 wherein e3 + e4 + e5 > e8; see paragraph nos. 80-84, 126, 127) ; wherein the first side (52) of the window extends outward beyond the first side (82) of the overmold.

 In regard to claim 18, Sauvinet discloses wherein the second side (30) of the window extends outward beyond the second side of the overmold (82). 

In regard to claim 19, Sauvinet discloses the window further comprises a third substrate (3) having first and second sides; the second side (32) of the third substrate coupled to a second side of the first substrate (the third substrate 3 is coupled to the first substrate 3 via the second substrate 4). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11, 13 and 15  rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al DE 102004063509 (cited by applicant) in view of Sauvinet et al US Patent Application Publication No. 2019/0270282.
Kruger meets the claim limitations as applied above.
The claimed invention is distinguishable from Kruger by its recitation of the window comprising an additional second substrate.
Sauvinet disclose an adjustable side window comprising of a window made of three substrates 3, 4, 5.   Glass substrate 5 has a protective plastic protective layer 8 molded, see paragraph #126,  onto the portion of glass 5 that extends beyond the substrates 3 & 4.  The overmold 8 extends onto the first side of interior glass substrate 5 and abuts against window substrate 4 at 41.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kruger’s window to comprise of at least a second substrate wherein the overmold extends onto the first side of the substrate and abutting against the second substrate as taught by Sauvinet to increase the window strength with the addition of a second substrate. 
In regard to claim 3, Sauvinet discloses the overmold 80 extending along the first side of the first substrate up to the second substrate, see paragraph #79.  

Claim 11 is an independent claim.
Kruger discloses an adjustable window assembly comprising:

(claim 11) a base portion (see Kruger in figure 6c at 2’); and a receiving portion (see Kruger in figure 6c at 22a) comprising at least one of a notch and a channel (see Kruger in figure 6c at 22a), the receiving portion operable to receive a window (see Kruger in figure 6c at 1) such that the overmold and the window couple in a substantially co-planar manner along sides thereof at the point of joinder, (the window 1 in Kruger in figure 6c discloses overmold 26 having a first side 04 coplanar with a first side 03 of the window and a second side 02 coplanar with a second side of the window 01.)

The claimed invention is distinguishable from Kruger by its recitation of a first substrate and a second substrate, the second substrate coupled to a first side of the first substrate, wherein the first substrate extends beyond the second substrate.
Sauvinet disclose an adjustable side window comprising of a window made of three substrates 3, 4, 5.   Glass substrate 5 has a protective plastic protective layer 8 molded onto the portion of glass 5 that extends beyond the substrates 3 and 4, see paragraph #126.  The overmold 8 extends onto the first side of interior glass substrate 5 and abuts against window substrate 4 at 41.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kruger’s window to comprise of at least a second wherein the first substrate extends beyond the substrate as taught by Sauvinet to increase the window strength with additional substrates. 

In regard to claim 13, Kruger discloses the overmold comprises a channel (22a). 

 In regard to claim 15, Kruger discloses one or more housings for electronic components (see Applicant’s definition in the specification for housing in paragraph #35 includes “channels and holes”, the electronic wires 40 are inside channels within the overmold 40). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al DE 102004063509 (cited by applicant) in view of Sauvinet et al US Patent Application Publication No. 2019/0270282 as applied to claim 11 and further in view of  Nivert FR 2649749.
Kruger as modified by Sauvinet by meets the claim limitations as applied above.
The claimed invention is distinguishable from Kruger as modified by  Sauvinet by its recitation  of the overmold having a notch for receiving the window.
Nivert disclose a vehicle adjustable side window having a window holder guides wherein the holders are attached to the window by overmolding.  The guide holders overmolds are either a notch as shown in figure 2 or a channel as shown in figure 3.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a notch as taught by Nivert in figure 2 for the receiving channel in Kruger as modified by Sauvinet to reduce material costs. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al DE 102004063509 (cited by applicant) in view of Sauvinet et al US Patent Application Publication No. 2019/0270282 as applied to claim 11 above, and further in view of Kleyer US Patent Application Publication No. 2021/0079709.
Kruger as modified by Sauvinet by meets the claim limitations as applied above.
The claimed invention is distinguishable from Kruger as modified by  Sauvinet by its recitation  of  the overmold base portion comprises holes operable to interface with a window regulator. 
Kleyer disclose a vehicle adjustable side window having  a bottom that is connected to a holders wherein the holder has an openings 8, 8 formed therein for connection to a lowering and raising mechanism at holes 8, 8.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate holes as taught by Kleyer with Kruger as modified by Sauvinet to attach the window to a powered window lowering and raising mechanism.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnen US Patent Application Publication No. 2014/0247473 in view of Kruger et al DE 102004063509 (cited by applicant).
The Kuhnen publication in figure 2 discloses an adjustable vehicle side window comprising: 

(claim 1) a window(6) having a first side and a second side; and a housing  having a first side and a second side 

The window holder 36 in Kruger is bonded to the window by adhesive, see paragraph #32.

The claimed invention is distinguishable from Kuhnen by  employing an overmold to hold  the window and wherein the overmold is configured to receive the window such that the first and second sides of the window join in a substantially coplanar manner with the first and second sides of the overmold, respectively.
The Kruger publication discloses an adjustable window assembly wherein the transition between window edge 14 and window frame is intentionally designed to be coplanar to reduce noise.   Kruger in figure 6c discloses overmold 26 having a first side 04 coplanar with a first side 03 of the window and a second side 02 coplanar with a second side of the window 01. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute an overmold  as taught by Kruger for the adhesive coupling in Kuhnen to attach Kuhnen’s holder onto the window for a better bond.  Wherein the overmold employed with Kuhnen would  having a first side coplanar with a first side of the window and a second side coplanar with a second side of the window as taught by Kruger to better reduce noise. 
   
In regard to claim 6, Kuhnen  discloses a first substrate comprising a variably transmissive electro-optic element (see 2 in figure 2 and paragraphs #8, 27).

In regard to claim 9, Kruger discloses the overmold comprises one or more housing for electronic components (see Applicant’s definition in the specification for housing in paragraph #35 includes “channels and holes”, the electronic wires 40 are inside channels within the overmold 40). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sauvinet et al US Patent Application Publication No. 2019/0270282 in view of Jones US Patent No. 10625580.
Sauvinet  meets the claim limitations as applied above.
The claimed invention is distinguishable from Sauvinet by its recitation of the first substrate comprises an electro-optic element.
The Jones patent discloses a vehicle having side windows wherein the side windows are a composite of substrate layers.  The substrates may be adjustable electro-optical substrates, see column 3, lines 48-57; column 6, lines 8 – 32; column 8, lines 3-10 and column 7, lines 12-17.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute an electro-optic element as taught by Jones for the first substrate in Sauvinet to control the amount of light reflected and transmitted through the window.

Allowable Subject Matter
Claims 4, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 has been cited for their window frames and/or window compositions.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612